Exhibit 99.1 Pacific Premier Bancorp, Inc. Announces Second Quarter 2012 Earnings (Unaudited) Highlights for the second quarter of 2012 included the following: · Net Income Increases 116% from the Prior Quarter · Return on Average Equity of 25.21% · Fully Diluted Book Value at $9.18 Per Share · Loans Increase 15% · Deposits Increase 8% · Deposit Costs Fall to 63 Basis Points Costa Mesa, Calif., July 19, 2012 Pacific Premier Bancorp, Inc.(NASDAQ: PPBI) (the “Company”), the holding company of Pacific Premier Bank (the “Bank”), reported net income for the second quarter of 2012 of $5.8 million or $0.55 per share on a diluted basis, up from the second quarter of 2011 of $785,000 or $0.08 per share on a diluted basis.For the three months ended June 30, 2012, our return on average assets was 2.28% and return on average equity was 25.21%, up from a return on average assets of 0.33% and a return on average equity of 3.88% for the same comparable period of 2011.The increase in our net income and returns was primarily related to the acquisition of Palm Desert National Bank (“Palm Desert National”) from the Federal Deposit Insurance Corporation (“FDIC”), as receiver, on April 27, 2012.The Palm Desert National transaction at the acquisition date included assets with a fair market value of $120.9 million, liabilities with a fair market value of $115.6 million and a bargain purchase pre-tax gain of $5.3 million. For the first six months of 2012, the Company’s net income totaled $8.5 million or $0.80 per share on a diluted basis, up from $5.6 million or $0.52 per share for the first six months of 2011.For the six months ended June 30, 2012, our return on average assets was 1.71% and return on average equity was 18.88%, up from a return on average assets of 1.19% and a return on average equity of 13.94% for the samecomparable period of 2011. Steven R. Gardner, President and Chief Executive Officer, commented on the recent acquisition of Palm Desert National, “Like the Canyon National Bank acquisition in 2011, the Palm Desert National acquisition has had a positive impact on our deposit composition and improved our franchise value by adding low cost transaction accounts totaling $50.1 million.In order to maximize retention of the core customer base we acquired from Palm Desert National, our managers and business bankers concentrated on meeting their former customers.Since the completion of the Palm Desert national acquisition, we have worked diligently to transition the accounts of our new customers in a seamless manner to the Bank and expect to have all account conversions completed by the end of the third quarter of 2012.” Mr. Gardner commented further on the results of the second quarter of 2012, “We are pleased with our net income this quarter which was in part due to a bargain purchase pre-tax gain of $5.3 million on the Palm Desert National acquisition.We also were pleased to see an expansion in our net interest margin quarter over quarter, expanding to 4.64% as compared to 4.31% in the first quarter of this year.With the bargain purchase pre-tax gain and the earnings power of our franchise, the Board of Directors authorized a stock repurchase program during the current quarter.” Mr. Gardner addressed the Company’s asset quality at the end of the second quarter of 2012, “After closing the Palm Desert National acquisition, we immediately began resolving credit issues through our multi-pronged approach to loss mitigation that proved to be effective in our prior acquisition.Although the Palm Desert National acquisition increased the level of problem assets on our balance sheet, we expect to expeditiously have our asset quality metrics back to levels that historically lead most of our peers.We are pleased to report that we have reduced our delinquent loans since the Palm Desert National acquisition to 0.84% of total loans and our nonperforming assets to 1.67% of total assets as of the end of the current quarter.These credit quality metrics indicate that our problem assets are at manageable levels for our qualified staff.Supported by our strong capital position, we will continue to analyze acquisition opportunities as they arise.We will maintain a disciplined approach towards pricing as we believe we are well positioned to execute on acquisitions of other banks within the Southern California market in the future.” Mr. Gardner concluded, “In our primary markets, local businesses are reporting continued slow growth along with an overall concern regarding a variety of macro-economic factors including the fiscal cliff faced by the U.S. government at the end of 2012, the upcoming presidential and congressional elections, the impact of the Affordable Care Act, the effects of the European recession and the general global slowdown in economic activity.These concerns are leading business owners to remain cautious relative to expanding their business and making capital outlays.We have seen residential and commercial real estate markets gradually improve, benefiting from the low interest rate environment and a slowly improving economy.Looking to the future, we are poised to meet business and consumer banking needs with qualified personnel whose first priority is customer service.We intend to aggressively generate new business relationships and evaluate prospects to expand our franchise.” Net Interest Income Net interest income totaled $11.3 million in the second quarter of 2012, up $946,000 or 9.2% from the second quarter of 2011.The increase in net interest income reflected an increase in average interest-earning assets of $68.7 million in the current quarter to total $972.3 million and a higher net interest margin of 4.64% in the current quarter, compared with 4.58% in the second quarter of 2011.The increase in average interest-earning assets during the current quarter was primarily due to the Palm Desert National acquisition, which added $65.3 million in interest earning assets on April 27, 2012 with a weighted average rate of 5.61%.The increase in the current quarter net interest margin of 6 basis points primarily reflected a decrease in deposit costs of 39 basis points to 0.66% that more than offset the decrease in the yield on loans of 30 basis points to 6.57%.The Palm Desert National acquisition added $80.9 million in deposits as of the closing of the transaction, excluding the runoff of $34.1 million in wholesale certificates of deposits in the subsequent month to the acquisition, at a weighted average cost of 42 basis points. For the first six months of 2012, our net interest income totaled $21.3 million, up $1.9 million or 9.7% from the same period in the prior year.The increase in net interest income was associated with higher interest-earning assets, which grew by $67.4 million to $951.8 million and a higher net interest margin which increased by 8 basis points to 4.48%.The increase in average interest-earning assets was primarily related to the Palm Desert National acquisition.The increase in net interest margin was predominantly impacted by a decrease in our deposit costs of 38 basis points that more than offset the decrease in our loan yield of 27 basis points. Provision for Loan Losses The Company did not record a provision for loan losses during the second quarter of 2012, compared with a $1.3 million provision recorded in the second quarter of 2011.Strong credit quality metrics and recent charge-off history within our subsisting loan portfolio were significant factors in estimating the adequacy of our allowance for loan losses and our resultant decision not to provision additional amounts during the second quarter of 2012.Net loan charge-offs amounted to $458,000 in the current quarter, down $1.2 million from the $1.7 million experienced during the second quarter of 2011.Of the loan charge offs we experienced in the second quarter of 2012, $183,000 related to the Palm Desert National acquisition and $265,000 related to previous purchased credit impaired loans due to the decrease of estimated cash flows from original cash flow estimations. For the first six months of 2012, no provision for loan losses was recorded and net loan charge-offs were $864,000.This compares with a provision for loan losses of $1.4 million and net charge-offs of $1.8 million for the first six months of 2011. Noninterest income (loss) Our noninterest income (loss) amounted to a $6.5 million in income in the second quarter of 2012, up from a $1.1 million loss experienced in the second quarter of 2011.The $7.6 million favorable change was primarily the result of a bargain purchase pre-tax gain of $5.3 million recognized on the acquisition of Palm Desert National and a $2.6 million favorable change in net gain (loss) on sales of loans from a less than $100,000 gain recognized in the current quarter, compared to a $2.5 million loss in the year-ago quarter. For the first six months of 2012, our noninterest income totaled $7.5 million, compared with $4.1 million for the same period a year ago.The increase was primarily due to a $2.5 million loss generated in the first six months of 2011, compared to a gain of less than $100,000 in 2012 and a larger bargain purchase pre-tax gain by $1.2 million in 2012 than in 2011. Noninterest Expense Noninterest expense totaled $8.2 million in the second quarter of 2012, up $1.4 million or 19.7% from the same period in the prior year.Most of our noninterest expense categories increased primarily as a result of the Palm Desert National acquisition, which included increases in compensation and benefits costs of $458,000, primarily from an increase in employee count and termination costs; data processing and communication costs of $470,000, primarily from estimated system conversion costs; and other real estate owned (“OREO”) operations, net category of $423,000.Of the total noninterest expense recorded during the second quarter of 2012, there were one-time costs of $500,000 that related to the Palm Desert National acquisition. For the first six months of 2012, noninterest expense totaled $14.8 million, up $1.6 million or 12.4% from the first six months of 2011.This increase during this period was primarily related to the Palm Desert National acquisition.These increases in noninterest expense included increases in compensation and benefits costs of $797,000, data processing and communication costs of $536,000; OREO operations, net category of $307,000, premises and occupancy expenses of $181,000, partially offset by lower FDIC insurance premiums of $266,000. Assets and Liabilities At June 30, 2012, assets totaled $1.065 billion, up $116.9 million or 12.3% from June 30, 2011 and up $103.9 million or 10.8% from December 31, 2011.During the second quarter of 2012, assets increased $79.9 million.The increase during the second quarter of 2012 was predominately related to the Palm Desert National acquisition, which included at the acquisition date $63.8 million in loans, $39.5 million in cash, $11.5 million in OREO and $6.1 million in other types of assets. Investment securities available for sale totaled $146.1 million at June 30, 2012, up $4.8 million or 3.4% from June 30, 2011 and $30.5 million or 26.4% from December 31, 2011.During the second quarter of 2012, investment securities decreased $4.6 million or 3.1% and included sales of $44.0 million and principal payments of $4.8 million, partially offset by purchases of $43.2 million.At June 30, 2012, 48 of our 59 private label mortgage-backed securities (“MBS”) were classified as substandard or impaired and had a book value of $2.4 million and a market value of $2.1 million.Interest received from these securities is applied against their respective principal balances.Our entire private label MBS were acquired when we redeemed our shares in certain mutual funds in 2008. Net loans held for investment totaled $787.7 million at June 30, 2012, an increase of $88.1 million or 12.6% from June 30, 2011 and $57.6 million or 7.9% from December 31, 2011.During the second quarter of 2012, loans held for investment increased $100.6 million or 14.6%.The second quarter of 2012 included loan originations of $90.4 million, loans acquired from Palm Desert National of $63.8 million, loan purchases of $22.6 million, partially offset by loan repayments of $57.0 million and an increase in undisbursed loan funds of $17.3 million.At June 30, 2012, the loans to deposits ratio was 87.4%, up from 86.8% at June 30, 2011, but down from 89.1% at December 31, 2011.At June 30, 2012, our allowance for loan losses was $7.7 million, down $859,000 from the prior year balance and $864,000 from December 31, 2011.The allowance for loan losses as a percent of nonaccrual loans was 90.9% at June 30, 2012, up from 78.2% at June 30, 2011, but down from 139.9% at December 31, 2011.The decrease in allowance for loan losses as a percent of nonaccrual loans at June 30, 2012, compared to year-end 2011 was primarily due to the addition of nonaccrual loans acquired from Palm Desert National and to a lesser extent a decrease in the allowance balance.At June 30, 2012, the ratio of allowance for loan losses to total gross loans was 1.0%, down from 1.2% at both June 30, 2011 and December 31, 2011. Deposits totaled $913.2 million at June 30, 2012, up $97.2 million or 11.9% from June 30, 2011 and $84.3 million or 10.2% from December 31, 2011.During the second quarter of 2012, deposits increased $66.5 million or 7.9%.The increase during the second quarter of 2012 was predominately related to the Palm Desert National acquisition, which added deposits of $80.9 million at the closing of the acquisition, excluding the runoff of $34.1 million in wholesale certificates of deposit during the quarter.During the second quarter of 2012, we had increases in noninterest-bearing accounts of $25.1 million, retail certificates of deposit of $25.0 million and interest-bearing transaction accounts of $16.4 million.At June 30, 2012, we had no brokered deposits.The total weighted average cost of deposits at June 30, 2012 decreased to 0.63%, from 1.02% at June 30, 2011 and from 0.89% at December 31, 2011. At June 30, 2012, total borrowings amounted to $38.8 million, unchanged from June 30, 2011, December 31, 2011 and March 31, 2012.Total borrowings at June 30, 2012 represented 3.6% of total assets and had a weighted average cost of 3.25%, compared with 4.1% of total assets at a weighted average cost of 3.20% at June 30, 2011 and 4.0% of total assets and at a weighted average cost of 3.23% at December 31, 2011. Nonperforming Assets At June 30, 2012, nonperforming assets totaled $17.8 million or 1.67% of total assets, up from $15.3 million or 1.62% at June 30, 2011 and $7.3 million or 0.76% at December 31, 2011.During the second quarter of 2012, nonperforming loans increased $4.7 million to total $8.4 million and OREO increased $7.6 million to total $9.3 million.Of the increase in nonperforming loans, $4.2 million related to purchased credit impaired loans that were acquired from Palm Desert National.Of the balances at June 30, 2012, $4.7 million of nonperforming loans and $8.2 million of OREO were associated with assets acquired from Palm Desert National. Capital Ratios At June 30, 2012, our ratio of tangible common equity to total assets was 8.78%, with a basic book value per share of $9.30 and diluted book value per share of $9.18. At June 30, 2012, the Bank exceeded all regulatory capital requirements with a ratio for tier 1 leverage capital of 9.48%, tier 1 risked-based capital of 11.28% and total risk-based capital of 12.18%.These capital ratios exceeded the “well capitalized” standards defined by the federal banking regulators of 5.00% for tier 1 leverage capital, 6.00% for tier 1 risked-based capital and 10.00%, for total risk-based capital.At June 30, 2012, the Company had a ratio for tier1 leverage capital of 9.60%, tier 1 risked-based capital of 11.35% and total risk-based capital of 12.26%. About Pacific Premier Bancorp, Inc. The Company owns all of the capital stock of the Bank.The Bank provides business and consumer banking products to its customers through our ten full-service depository branches in Southern California located in the cities of Costa Mesa, Huntington Beach, Los Alamitos, Newport Beach, Palm Desert, Palm Springs, San Bernardino and Seal Beach..For additional information about the Company, visit the Company’s website www.ppbi.com. FORWARD-LOOKING COMMENTS The statements contained herein that are not historical facts are forward-looking statements based on management's current expectations and beliefs concerning future developments and their potential effects on the Company.Such statements involve inherent risks and uncertainties, many of which are difficult to predict and are generally beyond the control of the Company.There can be no assurance that future developments affecting the Company will be the same as those anticipated by management.The Company cautions readers that a number of important factors could cause actual results to differ materially from those expressed in, or implied or projected by, such forward-looking statements.These risks and uncertainties include, but are not limited to, the following:the strength of the United States economy in general and the strength of the local economies in which we conduct operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; inflation, interest rate, market and monetary fluctuations; the timely development of competitive new products and services and the acceptance of these products and services by new and existing customers; the willingness of users to substitute competitors’ products and services for the Company’s products and services; the impact of changes in financial services policies, laws and regulations (including the Dodd-Frank Wall Street Reform and Consumer Protection Act) and of governmental efforts to restructure the U.S. financial regulatory system; technological changes; the effect of acquisitions that the Company may make, if any, including, without limitation, the failure to achieve the expected revenue growth and/or expense savings from such acquisitions; changes in the level of the Company’s nonperforming assets and charge-offs; oversupply of inventory and continued deterioration in values of California real estate, both residential and commercial; the effect of changes in accounting policies and practices, as may be adopted from time-to-time by bank regulatory agencies, the Securities and Exchange Commission (“SEC”), the Public Company Accounting Oversight Board, the Financial Accounting Standards Board or other accounting standards setters; possible other-than-temporary impairment of securities held by us; changes in consumer spending, borrowing and savings habits; the effects of the Company’s lack of a diversified loan portfolio, including the risks of geographic and industry concentrations; ability to attract deposits and other sources of liquidity; changes in the financial performance and/or condition of our borrowers; changes in the competitive environment among financial and bank holding companies and other financial service providers; unanticipated regulatory or judicial proceedings; and the Company’s ability to manage the risks involved in the foregoing. Additional factors that could cause actual results to differ materially from those expressed in the forward-looking statements are discussed in the 2010 Annual Report on Form 10-K of Pacific Premier Bancorp, Inc. filed with the SEC and available at the SEC’s Internet site (http://www.sec.gov). The Company specifically disclaims any obligation to update any factors or to publicly announce the result of revisions to any of the forward-looking statements included herein to reflect future events or developments. Contact: Pacific Premier Bancorp, Inc. Steven R. Gardner President/CEO Kent J. Smith Executive Vice President/CFO PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share data) June 30, December 31, June 30, ASSETS (Unaudited) (Audited) (Unaudited) Cash and due from banks $ $ $ Federal funds sold 27 28 Cash and cash equivalents Investment securities available for sale FHLB stock/Federal Reserve Bank stock, at cost Loans held for sale, net - - Loans held for investment Allowance for loan losses ) ) ) Loans held for investment, net Accrued interest receivable Other real estate owned Premises and equipment Deferred income taxes Bank owned life insurance Intangible assets Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ $ $ Interest bearing: Transaction accounts Retail certificates of deposit Wholesale certificates of deposit - - Total deposits Other borrowings Subordinated debentures Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value; 1,000,000 shares authorized;no shares outstanding - - - Common stock, $.01 par value; 25,000,000 shares authorized; 10,329,934 shares at June 30, 2012, 10,337,626 shares at December 31, 2011, and 10,084,626 shares at June 30, 2011 issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income, net of tax of $810 at June 30, 2012, $221 at December 31, 2011, and $123 at June 30, 2011 TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 INTEREST INCOME Loans $ Investment securities and other interest-earning assets Total interest income INTEREST EXPENSE Interest-bearing deposits: Interest on transaction accounts Interest on certificates of deposit Total interest-bearing deposits Other borrowings Subordinated debentures 82 77 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES PROVISION FOR LOAN LOSSES - - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Loan servicing fees Deposit fees Net gain (loss) from sales of loans 10 ) 10 ) Net gain from sales of investment securities Other-than-temporary impairment loss on investment securities, net ) Gain on FDIC transaction - Other income Total noninterest income (loss) ) NONINTEREST EXPENSE Compensation and benefits Premises and occupancy Data processing and communications Other real estate owned operations, net FDIC insurance premiums Legal and audit Marketing expense Office and postage expense Other expense Total noninterest expense NET INCOME BEFORE INCOME TAXES INCOME TAX NET INCOME $ EARNINGS PER SHARE Basic $ Diluted $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES STATISTICAL INFORMATION (dollars in thousands) For the Three Months Ended For the Six Months Ended June 30, 2012 June 30, 2011 June 30, 2012 June 30, 2011 Profitability and Productivity Net interest margin % Noninterest expense to average total assets Efficiency ratio (1) Return on average assets Return on average equity Asset and liability activity Loans originated and purchased $ Repayments ) Loans sold ) Increase in loans, net Increase (decrease) in assets ) Increase (decrease) in deposits ) Decrease in borrowings - - - ) (1) Efficiency ratio excludes other real estate operations, net; gains and losses from sales of loans and investment securities; and gain on FDIC transaction. Average Balance Sheet Three Months Ended Three Months Ended June 30, 2012 June 30, 2011 Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Assets (dollars in thousands) Interest-earning assets: Cash and cash equivalents $ $
